DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al (6,982,460 B1).
Regarding claim 1, Cohen et al discloses an integrated circuit structure (Figure 45), comprising: an insulator layer (Figure 45, reference 3) above a substrate (Figure 45, reference 
Regarding claim 2, Cohen et al discloses wherein the second gate electrode (Figure 45, reference 16) has a lateral width between the first source or drain region (Figure 45, reference 11 left) and the second source or drain region (Figure 45, reference 11 right) the same as a lateral width of the first 
Regarding claim 6, Cohen et al discloses wherein the first gate electrode (Figure 45, reference 22) is electrically independent from the second gate electrode (Figure 45, reference 16).
Regarding claim 7, Cohen et al discloses wherein the first gate electrode (Figure 45, reference 22) is electrically coupled to the second gate electrode (Figure 45, reference 16).
Regarding claim 8, Cohen et al discloses wherein the first and second source or drain regions (Figure 45, references 11 left and right) are continuous with the channel material layer (Figure 45, reference 5).
Regarding claim 9, Cohen et al discloses wherein channel material layer (Figure 45, reference 5) comprises a semiconducting oxide material (column 5, lines 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (6,982,460 B1) in view of Kamata (US 2016/0197076 A1).
Regarding claim 10, Cohen et al discloses channel material layer (Figure 45, reference 5).
However, Cohen et al does not disclose wherein channel material layer comprises polycrystalline silicon.
Kamata discloses wherein channel material layer comprises polycrystalline silicon (paragraph 0013).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Cohen et al with the teachings of Kamata for the purpose of forming a channel material comprising polycrystalline silicon in order to decrease manufacturing cost of field effect transistors.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
October 20, 2021